Citation Nr: 1342392	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a stomach disorder other than irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1977 to March 1992 and from April 2002 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary.  Regarding the Veteran's initial rating claim, he was last afforded a VA examination in December 2011.  In his March 2012 substantive appeal, the Veteran reported that his symptoms were increasing in severity.  An examination for his spine was requested in November 2013, but it does not appear that such examination has occurred.  In light of the Veteran indicating a worsening of his disability, a remand is necessary to afford the Veteran a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

As for the service connection claim, the Veteran is receiving disability benefits from the Social Security Administration (SSA) based, in part, on stomach disorders other than IBS.  A remand is necessary to obtain those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  The Veteran was also afforded a VA examination in December 2011 for this issue.  He was diagnosed with H. pylori and sigmoid diverticulosis.  A negative nexus opinion was provided, but the rationale is not adequate.  Therefore, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the decision awarding benefits and the medical records used in support of that determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for lumbar spine and stomach/digestive issues since November 2011, including from the Dublin, Georgia VA Medical Center.  After securing the necessary release, obtain these records.

3.  After completion of the foregoing, schedule the Veteran an appropriate VA examination to determine the current level of severity of his service-connected degenerative joint disease of the lumbar spine.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent manifestations of the service-connected lumbar spine disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's lumbar spine and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should discuss the presence or absence of any associated muscle spasm, guarding, an abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis and abnormal kyphosis) and ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.

The examiner should specifically address whether there are any adverse neurological abnormalities that are the result of the Veteran's lumbar spine disability.  If there is any adverse neurological symptomatology, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected lumbar spine disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Afford the Veteran an examination to determine the etiology of any diagnosed stomach disorder other than IBS.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed stomach disorder other than IBS had its clinical onset in service or is otherwise related to service.  The examiner should discuss the Veteran's in-service stomach complaints.
 
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


